In an action for divorce on the ground that the husband and wife have lived separate and apart for one year pursuant to a written agreement of separation, the plaintiff appeals from an order of the Supreme Court, Queens County, dated March 10, 1977, which denied her motion to dismiss the defenses and counterclaims contained in the second, third and fourth paragraphs of the defendant’s answer. Order reversed, with $50 costs and disbursements, and motion granted. The defendant seeks, by way of his answer, to reform or modify certain provisions of the separation agreement entered into by the parties. However, he makes no claim that he was in any way the victim of fraud, overreaching, duress or unconscionability. The separation agreement was acceptable to both parties when made, and its terms are not subject to attack on the grounds set forth by the defendant (cf. Matthews v Schusheim, 42 AD2d 217, affd 35 NY2d 686). Damiani, J. P., Suozzi, Rabin and Shapiro, JJ., concur.